290 S.W.3d 94 (2009)
Joseph JACKSON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 92032.
Missouri Court of Appeals, Eastern District, Division Two.
May 12, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 2, 2009.
Joseph Jackson, Bonne Terre, MO, pro se.
Christopher Koster, Jamie Pamela Rasmussen, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Joseph Jackson ("Movant") appeals the motion court's denial of his motion to reopen rule 29.15 proceedings. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the *95 parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).